DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 09/15/2022. Claims 1-20 are pending in the Application, with Claims 1, 8 and 15 being independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Continuity/ Priority Information
The present Application 16995334, filed 08/17/2020 Claims Priority from Provisional Application 62889280, filed 08/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Arguments 
Applicant’s arguments, see Amendment/ Remarks filed with an RCE on 09/15/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 20160092128) in view of  SHIN et al. (Pub. No. US 20190303253), have been fully considered but they are not persuasive, as set forth in the present office action. 
During the interview conducted on 24 March 2022, Applicant’s representative Mensher Sanghera and the Examiner discussed proposed amendments that would more clearly define the “signaling that indicates a request from a controller to migrate data and performing an error control operation on the data using the memory component”. No agreement was reached at the time of the interview as to the patentability of the Application.
 Applicant argues that the combination of cited references, Jain in view of SHIN, fails to teach or suggest "perform an error control operation on the data at the memory component before migrating the data in response to receiving the signaling." Moreover, one of ordinary skill in the art would have had no motivation to combine the cited references. Jain is directed to performing "a post-write-read error analysis" while Shin is directed to performing an ECC operation at a memory controller before data migration, and since Jain already verifies the data migration afterwards, there is no motivation to do an additional verification.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Jain discloses a storage module configured to move data from an initial storage location to a destination storage location, while Shin is directed to data migration during a repair of a semiconductor memory system, by data migration to a storage location after an ECC decoding operation. Clearly, both references are related to a semiconductor memory system associated with moving /migrating data from one storage location to another, and therefore are analogous art.
The Examiner agrees with Applicant’s arguments that Jain fails to disclose "perform an error control operation on the data at the memory component before migrating the data”. 
However, Jain substantially discloses in FIG. 6, Par. [0106] At block 612, an error analysis on the copied valid sets in the destination MLC block to identify any programming errors and/or verify whether the pages were successfully programmed in the destination MLC block prior for use at block 616.
Nevertheless, in analogous art, SHIN et al. (Pub. No. US 20190303253) discloses the above feature of performing an error control operation on the data   before migrating the data.    
Furthermore, SHIN discloses in Par. [0035] As illustrated in FIG. 8, before the data migration is executed, all of the data stored in all of the memory regions 111-1A, 111-1B, 111-1C, and 111-1D included in the first memory die 110-1 may be decoded by an ECC decoding operation and the ECC decoded data may be encoded by an ECC encoding operation.  [0036] After reading the data having the address of ‘0’ in the first memory die 110-1, an ECC decoding operation of the read data may be performed (operation 330 of FIG. 6). During the operation 330, a parity bit included in the data having the address of ‘0’ and a codeword form may be removed to provide an original read data, and the data having the address of ‘0’ may be corrected within the range of an error correction capability of the ECC circuit 220 if an erroneous bit in included in the data having the address of ‘0.’
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jain and SHIN to verify the validity of the data before they are transferred to another memory for use, as set forth in the present office action.  
Applicant further argues that, in Shin the ECC operation takes place at the memory controller before the data migration operation from the fourth memory region to the spare memory region. Shin is silent with regards to performing the ECC operation at the memory media or memory die.  
In response to Applicant arguments, referring to Shin, FIG. 1, the semiconductor memory system 10 may be configured to include a memory medium 100 and a memory controller 200. The memory controller 200 includes an error correction code (ECC) circuit 220. The ECC decoder may perform an ECC decoding operation of the read data transmitted from the memory medium 100 during a read operation.  
Clearly, the memory system 10, which includes the memory medium 100 and memory controller 200 including error correction code (ECC) circuit 220, is functionally equivalent to the limitation to "perform an error control operation “ECC decoding operation” on the data at the memory component “memory system 10” before migrating the data."

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 20160092128) in view of  SHIN et al. (Pub. No. US 20190303253. 
 Regarding independent Claims 1, 8, and 15, Jain discloses an apparatus and method for a storage module configured to move data from an initial storage location to a destination storage location into sets, comprising:
a memory component; and a processing device, coupled with the plurality of memory cells: As shown in FIG. 1, the storage module 102 may include a storage module controller or control circuitry 110,and  a memory module 130.
[0026] The memory module 130 may include memory 132 configured to store data or other information in the storage module 102. In addition, the memory module 130 may include a memory controller or memory control circuitry 142 configured to control and/or manage the storage of data in the memory 132. 
request from a controller to migrate data from a first data block of the plurality of memory cells that is single-level-cell (SLC) memory to a second data block that is multi-level- cell (MLC) memory; [0026] The memory controller 142 may be configured to perform various memory management functions to control and/or manage the data storage, including, but not limited to, addressing, data transfer, sensing, row and column decoding, and/or gate biasing.
[0105] At block 610, using the folding log, a SLC-to-MLC copy module may copy the valid sets of pages to the destination MLC block. The SLC-to-MLC may also maintain a source-destination mapping that identifies the physical address or location in the destination MLC block to which the pages in the valid sets are being copied. 
 migrate the data from the first data block that is SLC memory to the second data block that is MLC memory in response to performing the error control operation. [0107] At block 614, a commit determination module may analyze the error log and if no program failures are identified, then at block 616, all of the sets of pages that were copied to the destination MLC block may be committed. At block 618, the process of moving the data to the destination MLC block may end.
 
Regarding independent Claims 1, 8 and 15, Jain fails to disclose “perform an error control operation on the data at the memory component coupled to the controller before migrating”. 
However, Jain discloses in FIG. 6 a method 600 of a storage module moving data from an initial storage location to a destination MLC block of memory via one or more SLC blocks of the memory in the storage module. [0106] At block 612, an EPWR may perform a post-write-read error analysis on the copied valid sets in the destination MLC block to identify any programming errors and/or verify whether the pages were successfully programmed in the destination MLC block.  Clearly, Jain performs a post-write-read error analysis on the copied valid sets  to identify any programming errors and/or verify whether the pages were successfully programmed in the destination MLC block prior for use at block 616.
Nevertheless, in analogous art, SHIN  discloses in Par. [0035] As illustrated in FIG. 8, before the data migration is executed, all of the data stored in all of the memory regions 111-1A, 111-1B, 111-1C, and 111-1D included in the first memory die 110-1 may be decoded by an ECC decoding operation and the ECC decoded data may be encoded by an ECC encoding operation. Before the ECC decoding operation and the ECC encoding operation for all of the data in the first memory die 110-1 are performed, an address may be set to be ‘0’ (operation 320 of FIG. 6).  
[0036] After reading the data having the address of ‘0’ in the first memory die 110-1, an ECC decoding operation of the read data may be performed (operation 330 of FIG. 6). During the operation 330, a parity bit included in the data having the address of ‘0’ and a codeword form may be removed to provide an original read data, and the data having the address of ‘0’ may be corrected within the range of an error correction capability of the ECC circuit 220 if an erroneous bit in included in the data having the address of ‘0.’
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the ECC decoding/ encoding operation as taught by SHIN  in the device of Jain  to verify the validity of the data before they are transferred to another memory for future use.  
 
 Regarding Claims 2, 9, 17, Jain discloses the controller resides outside of the memory component. [0028] Further, FIG. 1 shows the storage module controller 110 and the memory controller 142 as separate components of the storage module 102. The storage module controller 110 may be "off chip" from the memory 132, whereas the memory controller 142 may be "on chip" with the memory 132. 

Regarding Claims 3, 7, 10, 18, the first data block configured as SLC memory and the second data block configured as MLC memory.  [0033] As shown in FIG. 1, the memory 132 may be separated or into a SLC memory area 134 and an MLC memory area 136. The memory elements in the SLC memory area 134 may be configured as SLC memory elements, and the memory elements in the MLC memory area 136 may be configured as MLC memory elements. 
[0044] Referring back to FIG. 1, the SLC memory area 134 may include SLC memory elements arranged into an M-number of SLC blocks 0 to (M-1), where M is one or greater. Similarly, the SLC memory area 136 may include a P-number of MLC blocks 0 to (P-1), where P is one or greater. 

Regarding Claims 4-6, 11-13 and 19-20, Jain discloses perform an error detection and correction operation;
[0069] After the valid sets are copied (folded) to the one or more destination MLC blocks 150, the EPWR module 308 may perform an enhanced post-write-read error analysis or other verification analysis on the copied valid sets in the destination MLC block 150 to verify that the data is written correctly. For some example configurations, the EPWR module 308 may be part of and/or implemented by the ECC module 122 (FIG. 1), and so the copied sets of data may be sent from the destination MLC block 150 to the storage module controller 110 for verification.
[0070] For some example configurations, the post-write-read error analysis may include determining whether a page of the copied data has a bit error rate (BER) that is below an uncorrectable threshold level. If it is, then the EPWR module 308 and/or the ECC module 122 may be able to correct any errors (e.g., change any bits to their proper values) and the EPWR module 308 may identify the programming of that page as successful.
Regarding Claim 14, Jain discloses migrating the data from the first block to the second block;
[0064] After the selection and tracking module 304 identifies each of the sets as either valid or invalid and creates the folding log 316, the selection and tracking module 304 may send the folding log 316 to the SLC-to-MLC copy module 306. In response, the SLC-to-MLC copy module 306 may copy to the one or more destination MLC blocks 150 those sets of pages identified in the folding log 316 as valid, while not copying to the one or more MLC blocks 150 those sets of pages identified in the folding log as invalid.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 10, 2022
Non-Final Rejection  
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov